COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Matagorda County

Appellate case number:      01-18-00996-CV

Trial court case number:    2014-30215

Trial court:                245th District Court of Harris County

       Relators, Miguel Zaragoza Fuentes and Texas LPG Storage Company, have filed a
petition for writ of mandamus, which challenges the trial court’s October 26, 2018 ruling
reinstating numerous pretrial temporary orders issued under Section 6.502 of the Family
Code. Relators have also filed a motion for temporary relief, which seeks a stay of the trial
court’s October 26, 2018 ruling. The Court requests that the real party in interest,
Evangelina Lopez Guzman Zaragoza, respond to both the petition for writ of mandamus
and the motion for temporary relief. It is ordered that the response to the petition for writ
of mandamus, if any, be filed by no later than Tuesday, November 27, 2018. It is further
ordered that the response to the motion for temporary relief, if any, be filed by no later
than Monday, November 12, 2018.
       It is so ORDERED.

Judge’s signature: __/s/ Jane Bland______
                    Acting individually         Acting for the Court

Date: __November 6, 2018___